EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Heidelberger (Reg No. 27,899) on 7/7/2022.
The application has been amended as follows: 

In the claims:

1.	(Currently Amended)	A method for providing the interactive provision of meal plans to enhance human health goals, including positive body functions, health goals and disease prevention, said method comprising a computerized system for: 
receiving via a computerized network user information relating to user demographics and human health goals; developing a user profile to include options for meals to be selected by the user based upon the received user information; 
transmitting to the user the meal options; 
receiving from user the meal options selected by the user; 
rating the user selected meal options to formulate rating values for the selected meals, wherein the rating values constitute an optimizer score;
transmitting to the user the rating values for the selected meals and allowing the user to revise the options to enhance the rating values for the revised selections; 
receiving any revised selected meals from the user; and 
transmitting to the user any revised rating values for any revised selected meals[[.]] ;  
wherein the optimizer score is calculated from the formula: OS = (%DRA(M) x'20) + (%DRA(V) x 20) + (%DRA(P) x 20)'.*(%DRL(PBF) x 20) + (%DRL(HG) x 20) + (%DRL(DP) x 20) + (%DRL(PH) x 20) - [(% over DL(C) x 10) +(% over DL(SA) x 10) + (% over DL(LDL) x 10) + (% over DL(SU) x 10)]; 
Where: 
'OS' is the Optimizer Score; 
'DRA is Daily required amount; 
'M' is Minerals;
'V' is Vitamins;
'P' is Phytochemicals;
'PBF' is Positive Body Function;
'DRL' is Daily Required Level; 
'HG' is Health Goals;
'DP' is Disease Prevention;
'DL' is Daily Limit; 
'C' is Calories; 
'SA' is Salt; 
'LDL' is LDL Cholesterol; 
'SU' is Sugar.  

2.	(Original)	The method of claim 1, further comprising: providing to the user, research tools to allow userrto make the selection of the meal options. 

3.	(Original)	The method of claim 1, further comprising: providing the user an option to add laboratory information to the user information.  

4.	(Original)	The method of claim 3, wherein the laboratory information may include blood results, urine results or both of these results.  

5.	(Original)	The method of claim 3, wherein the determination of the body functions, the disease preventions or combinations of the foregoing are determined based upon the laboratory information.  

6.	(Original)	The method of claim 3, wherein laboratory information may include: sodium level, potassium level, glucose Level, total protein, calcium serum level, triglyceride level, cholesterol level, HDL, LDL, PSA level, TSH level, PH level, vitamin D, vitamin B12 level, CRP or combinations of the foregoing.  

7.	(Original)	The method of claim 1, wherein the user information relating to the human health goals may include healthy vision, building muscle, more energy, healthy immune system, hair growth, healthy skin, healthy nails, healthy heart, weight loss, managing blood pressure, managing cholesterol, mental sharpness, PH level, cancer fighters, anti inflammatory, healthy bones, enhanced metabolism, fight type 2 diabetes or combinations thereof.  

8.	(Original)	The method of claim 1, wherein the user information relating to positive body function may include cancer protection, anti-inflammatory, antioxidant, reduce bone loss, immunity booster, reduce LDL cholesterol, heart healthy or combinations thereof.  

9.	(Original)	The method of claim 1, wherein the user information relating to disease prevention may include cancer, type 2 diabetes, osteoporosis, cardiovascular, inflammation, obesity or combinations thereof.  

10.	(Original)	The method of claim 1, further comprising: providing the user the option to purchase customized raw foods, ingredients to make the selected meals, customized prepared meals and combinations thereof.  

11.	(Original)	The method of claim 10, wherein the purchased options may be shipped to a selected destination.  

12.	(cancelled)	

13.	(cancelled)	 

14.	(currently amended)	The method of claim 12,-wherein the optimizer score consists of a plurality of levels that delineate how effective the selected meal plans meet the human health goals.  

15.	(Original)	The method of claim 12, wherein a score of 140 or over is the genius level, 120-139 is the smarty pants level, 110-119 is the bright level, 90-109 is the average level, 70-89 is the slacker level, 40-69 is the blockhead level and below 40 is the fool level.

16.	(currently amended)		A computer system embodied on one or more computer readable medium, the computer system adapted to communicate with a communication network and comprising: 
computer readable program code configured to – 
develop a user profile based upon the user information; 
search databases to identify ingredients for meals, raw foods, meals and combinations based upon user information; 
identify compliant meals to meet the user information; 
transmit to the user, via the communications network, meal information identifying the compliant meals from which the user may make a selection; 
receive from the user via the communications network, the meal selections; and 
transmit to the user the rating values of the meal selections, wherein the rating values constitute an optimizer score;
wherein the optimizer score is calculated from the formula: OS = (%DRA(M) x'20) + (%DRA(V) x 20) + (%DRA(P) x 20)'.*(%DRL(PBF) x 20) + (%DRL(HG) x 20) + (%DRL(DP) x 20) + (%DRL(PH) x 20) - [(% over DL(C) x 10) +(% over DL(SA) x 10) + (% over DL(LDL) x 10) + (% over DL(SU) x 10)]; 
Where: 
'OS' is the Optimizer Score; 
'DRA is Daily required amount; 
'M' is Minerals;
'V' is Vitamins;
'P' is Phytochemicals;
'PBF' is Positive Body Function;
'DRL' is Daily Required Level; 
'HG' is Health Goals;
'DP' is Disease Prevention;
'DL' is Daily Limit; 
'C' is Calories; 
'SA' is Salt; 
'LDL' is LDL Cholesterol; 
'SU' is Sugar.  

17.	(Original)	The computer system of claim 16, wherein the data bases include proprietary data bases for disease prevention, food nutrition, healthy body function, and partner food suppliers.  

18.	(Original)	The computer system of claim 16, wherein the computer code is configured to transmit to the user the minerals, vitamins, phytochemicals, positive body functions, benefits towards custom health goals, disease prevention capabilities, PH level, calories, salt level, sugar level and cholesterol level in each meal before deciding whether to eat that food.  

19.	(Original)	The computer system of claim 16, wherein the computer code is configured to adjust the information provided as per the quantity of the meal to be eaten.  

20.	(Original)	The computer system of claim 16, wherein the computer code is configured to transmit to the user the daily cumulative amount of minerals, vitamins, phytochemicals, positive body functions, benefits towards custom health goals, disease prevention capabilities, PH level, calories, salt level, sugar level and cholesterol level based upon the quantities of the meals eaten.  

21.	(Original)	The computer system of claim 19, wherein the computer code is configured to transmit to the user what raw foods, ingredients, meals and quantities are needed to maximize the user's rating score for the balance of the day.  

22.	(Original)	The computer system of claim 16, wherein the computer code is configured to transmit to the user recommended raw foods, ingredients and meals that the user will enjoy and will maximize user's Optimizer score based upon the users prior raw food, ingredient and meal selections.  

23.	(Original)	The computer system of claim 16, wherein the computer code is configured to transmit to the user the raw foods, meals, their constituent ingredients and quantities associated with achieving each selected health goal.  

24.	(Original)	The computer system of claim 21, wherein the computer code is configured to receive from the user his selection of user's favorite raw foods, ingredients and meals, whereupon user's favorites may be included in subsequent suggested raw foods, ingredients and meals.  

25.	(Original)	The computer system of claim 16, wherein the computer code is configured to reverse engineer the choice of raw foods, ingredients and meals that will help user achieve user's health goals.  

26.	(currently amended)		A system for providing the interactive provision of raw foods, ingredients and meal plans to enhance human health goals, including positive body functions, health goals and disease prevention, the system comprising: 
a microprocessor; 
a memory coupled to the microprocessor; 
a network interface device operatively connected to the microprocessor for communicating via a communications network; and 
instructions stored in the memory and executable by the microprocessor to: 
develop a profile for user responsive to receipt of user information, said profile being defined as a function of the human health goals and other user input information, said profile including the development of food and meal choices; 
search databases to determine the profile meets the human health goals and other user input information; 
identify compliant foods, meals and rated values for same, to allow user to input his selection of foods and meals; 
transmit to user via the communications network information associated with the compliant meals and their rated values; and 
allow for interactive transmittal of information between the user and the system;
wherein the rated values are calculated from the formula: OS = (%DRA(M) x'20) + (%DRA(V) x 20) + (%DRA(P) x 20)'.*(%DRL(PBF) x 20) + (%DRL(HG) x 20) + (%DRL(DP) x 20) + (%DRL(PH) x 20) - [(% over DL(C) x 10) +(% over DL(SA) x 10) + (% over DL(LDL) x 10) + (% over DL(SU) x 10)]; 
Where: 
'OS' is the Optimizer Score; 
'DRA is Daily required amount; 
'M' is Minerals;
'V' is Vitamins;
'P' is Phytochemicals;
'PBF' is Positive Body Function;
'DRL' is Daily Required Level; 
'HG' is Health Goals;
'DP' is Disease Prevention;
'DL' is Daily Limit; 
'C' is Calories; 
'SA' is Salt; 
'LDL' is LDL Cholesterol; 
'SU' is Sugar.  
  
27.	(cancelled)	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175